Exhibit 21.1 Exhibit 21.1 SUBSIDIARIES OF THE REGISTRANT Entity Jurisdiction of Organization Name Under Which Subsidiary Does Business Alaska United Fiber System Partnership Alaska Alaska United Fiber System Partnership, Alaska United Fiber System, Alaska United GCI Communication Corp. Alaska GCI, GCC, GCICC, GCI Communication Corp. GCI, Inc. Alaska GCI, GCI, Inc. GCI Cable, Inc. Alaska GCI Cable, GCI Cable, Inc. GCI Holdings, Inc. Alaska GCI Holdings, Inc. Potter View Development Co., Inc. Alaska Potter View Development Co., Inc. GCI Fiber Communication, Co., Inc. Alaska GCI Fiber Communication, Co., Inc., GFCC,Kanas Cycle30, Inc. Alaska Cycle30, Inc., Cycle30 GCI Wireless Holdings, LLC Alaska GCI Wireless Holdings, LLC The Alaska Wireless Network, LLC Delaware The Alaska Wireless Network, AWN Denali Media Holdings, Corp. Alaska Denali Media Holdings, Corp Denali Media Anchorage, Corp Alaska Denali Media Anchorage, Corp Denali Media Southeast, Corp Alaska Denali Media Southeast, Corp GCI Community Development, LLC Alaska GCI Community Development, LLC Unicom, Inc. Alaska Unicom, Inc., Unicom United-KUC, Inc. Alaska United-KUC, Inc., United-KUC, KUC United Utilities, Inc. Alaska United Utilities, Inc. United Utilities, UUI United2, LLC Alaska United2, LLC, United2
